Citation Nr: 0947816	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bowel disorder.

2.  Entitlement to service connection for acid reflux (also 
claimed as problems digesting).


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




INTRODUCTION

The Veteran had active duty service from July 1963 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

While the RO has characterized the Veteran's bowel claim as 
one for irritable bowel syndrome, they denied the claim, in 
part, for lack of such a diagnosis.  In light of the bowel 
obstructions reflected in the medical evidence, the Board has 
recharacterized the issue as service connection for a bowel 
disorder to more accurately reflect the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During service, the Veteran complained of nausea and 
vomiting.  The Veteran underwent an appendectomy in September 
1963 and then another surgical procedure two days later to 
alleviate a small bowel obstruction.  It was noted he had a 
history of drainage of an appendical abscess in March 1963 
prior to service.  In the October 1963 medical report, the 
Veteran was noted as having "increased ulcer symptomatology 
characterized by post prandial epigastric distress."  The 
Veteran was subsequently medically discharged from service, 
and he was denied service connection for his duodenal ulcer 
in June 1975 with the determination that it pre-existed 
service and was not aggravated by service.

The Veteran filed his claim for service connection for a 
bowel disorder and acid reflux as being due to the surgery in 
service.  

The Veteran has submitted private medical records in support 
of his claims.  These records indicate that the Veteran has 
chronic gastritis, gastroenteritis, and reflux esophagitis.  
Additionally, the Veteran submitted hospitalization records 
from April 2005, which diagnosed the Veteran with a small 
bowel obstruction, surgically repaired during his 
hospitalization.  The attending physician, in one of the 
hospitalization reports, indicated that the small bowel 
obstruction "could also be secondary to severe postoperative 
ileus."  In another report, the same physician stated, "The 
patient has a history of small bowel obstruction in 1963, 
which apparently may have been associated with repeated 
appendicitis and associated surgeries in military."  The 
private medical records indicate that the Veteran has had 
several surgeries, including a transurethral resection of the 
prostate (TURP) the day prior to his complaint and subsequent 
hospitalization for a small bowel obstruction in April 2005. 

Given the foregoing evidence, the Board finds that it must 
remand the Veteran's claims in order to obtain an examination 
and possible nexus opinion.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that the Veteran's appendectomy 
took place at a hospital at Fort Gordon, Georgia, in 
September 1963.  The Veteran's entrance and separation 
examinations are of record, and a narrative summary of his 
hospitalization which recommended the Veteran for medical 
discharge.  However, the surgical records, including those 
for the small bowel obstruction, are not of record.  
Therefore, the Board must remand the claims to attempt to 
obtain these treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (service treatment records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain all 
relevant hospital treatment records from 
the hospital at Fort Gordon, Georgia, 
dating in September and October 1963 with 
regards to the Veteran's appendectomy and 
small bowel obstruction surgeries.  If such 
records are not available, the Veteran 
should be notified of such.

2.  The RO/AMC should afford the Veteran a 
VA gastrointestinal examination by a 
physician to determine the current nature 
of any bowel condition and acid reflux 
condition, and to obtain an opinion as to 
whether such disorders are possibly 
related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any bowel 
disability and acid reflux type disability 
found.  If no diagnosis is warranted, the 
examiner should so state.  

For any bowel disability or acid reflux-
type disability identified, the examiner 
should opine as to whether the current 
disability at least as likely as not (50 
percent probability or greater) arose 
during service or is otherwise related to 
service, particularly as to the Veteran's 
appendectomy and/or small bowel 
obstruction surgeries during service.  The 
examiner should also indicate whether the 
Veteran suffers from any current residual 
gastrointestinal disability from the small 
bowel surgery in service.  A rationale for 
any opinion expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claims 
for service connection for irritable bowel 
syndrome and acid reflux.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


